Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 22, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-15-00697-CV



     IN RE HITACHI MEDICAL SYSTEMS AMERICA, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-15074

                          MEMORANDUM OPINION

      On August 18, 2015, relator Hitachi Medical Systems America, Inc. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Kyle Carter, presiding judge of the 125th District Court of
Harris County, to set aside his order denying relator’s motion to dismiss based on a
forum-selection clause that relator asserts requires this suit to be filed in Ohio.
      Mandamus is an extraordinary remedy that will issue only if (1) the trial
court clearly abused its discretion and (2) the party requesting mandamus relief has
no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135–36 (Tex. 2004).

      On this record, relator has not shown that the trial court abused its discretion
in denying the motion to dismiss. Accordingly, we deny relator’s petition for writ
of mandamus.


                                              PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                          2